Cook, J.,
delivered the opinion-of the court.
The appellant, Joe Rignall, was convicted of unlawfully and feloniously having in his possession a still and sentenced to the penitentiary for a term of two ana one-half years, and from this conviction and sentence he prosecuted this appeal.
*174The evidence upon which the conviction was based was secured by means of a search of appellant’s home and outhouses, and was introduced over the objection of the appellant, these objections being based upon the invalidity of the warrant under which the search was made.
The justice of the peace who issued the search warrant testified that an affidavit was made on which the warrant was issued, but that it had been lost and could not be produced in evidence. The warrant was introduced, and that part of it which appears in this record reads as follows:
“State of Mississippi:
“To Any Lawful Officer of Copiah County, Mississippi: You will forthwith search the premises of Joe Rignall to find any unlawful handling of intoxicating liquor and deal with him as the law directs. Bring him before the undersigned, a justice of the peace, in said county and district number 2, and answer to the state of Mississippi on a charge-.”
The validity of this search warrant is attacked on numerous grounds, but it will be necessary to discuss only the one which challenges the sufficiency of the description of the place to be searched. .
Section 23 of the Constitution provides that no warrant shall be issued without probable cause, supported by oath or affirmation, specially designating the place - to be searched, and section 2088, Hemingway’s Code, Laws of 1908, chapter 115, authorizes the issuance of a warrant for the search of any room or building designated in an affidavit of a credible person that he has good reason to believe and does believe that intoxicating liquors are being kept or offered for sale in such room or building. The command of the warrant in the case at bar is to search “the premises” of the appellant, without describing such premises in any way or designating the county in which they are located. The word “premises” has *175varying meanings, usually determined by tbe context, and when used with respect to property means land, tenements, and appurtenances, and we think a warrant merely to search the “premises” of a person, without other description, and without any words of limitation as to occupancy or use, or otherwise, and without any designation of the county in which such premises are located, is entirely too broad and indefinite to meet the constitutional and statutory requirement of a specific designation of the place to be searched. Since the warrant was illegal on account of the insufficient description of the property or place to be searched, the evidence obtained by means of the unlawful search is therefore inadmissible. Tucker v. State, 128 Miss. 211, 90 So. 845, 24 A. L. R. 1377; Miller v. State, 129 Miss. 774, 93 So. 26; Owens v. State, (No. 23717), 98 So. 233, not yet [officially] reported.
The judgment of the court below will, therefore, be reversed and the cause remanded.

Reversed, and remanded.